Order entered March 2, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00087-CV

                       IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and deny the motion for temporary relief as moot.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE